SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
821
KA 09-00152
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, LINDLEY, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

WILLIE J. PRUITT, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (ERIC M. DOLAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (LORETTA S. COURTNEY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Alex R. Renzi,
J.), rendered December 3, 2008. The judgment convicted defendant,
upon his plea of guilty, of criminal sale of a controlled substance in
or near school grounds.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal sale of a controlled substance in
or near school grounds (Penal Law § 220.44 [2]). Contrary to
defendant’s contention, the sentence is not unduly harsh or severe.
We note however, that the certificate of conviction incorrectly
recites that defendant was convicted of criminal sale of a controlled
substance in the third degree under Penal Law § 220.39 (1), and it
must therefore be amended to reflect that he was convicted of criminal
sale of a controlled substance in or near school grounds under Penal
Law § 220.44 (2) (see People v Saxton, 32 AD3d 1286).




Entered:   July 1, 2011                            Patricia L. Morgan
                                                   Clerk of the Court